Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Arguments, filed 9/30/2022, with respect to rejection of claims 1 and 2 have been fully considered and are persuasive.  The previous made 103 rejections have been withdrawn however a new rejection has been made in view of newly found art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto US 2020/0059100.

Kawamoto teaches:
1. A system comprising: 
an DC bus (600, FIG1); 
an auxiliary power source coupled to the DC bus (eg. 330); 
an energy storage device (eg. 130); and 
a modular uninterruptible power supply (UPS) comprising: 
a first uninterruptible power module (UPM) (read on by all other components of 300 excluding 130) coupled to the DC bus and configured to provide power to an AC load (via 320) from the auxiliary power source (see para. 57-58); and 
a second UPM coupled to the DC bus and the energy storage device and configured to transfer energy between the DC bus and the energy storage device to regulate a voltage on the DC bus (read on by all other components of 300 excluding 130. Noting regulation to “keeping a constant voltage in the DC bus line 600”, par. 97 via “voltage mode” of DC/DC converter 140).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto US 2020/0059100 in view of Narla et al. US 2020/0336003.

Kawamoto fails to teach:
2. The system of claim 1, wherein an AC port of the first UPM (input from commercial power source to AC/DC 310, FIG1) is coupled to a first input of an automatic transfer switch (ATS) and wherein an AC power source is coupled to a second input of the ATS.  
	Narla teaches wherein an AC port of a first UPM (FIG.4A, see UPM of branch 450, 460, 480) is coupled to a first input of an automatic transfer switch (ATS 492) and wherein an AC power source (490) is coupled to a second input of the ATS.  
	It would have been obvious to include said ATS and additional AC power source as taught by Narla at the input of the load of Kawamoto with the motivation of providing known and desirable additional power for added redundancy and power loss reduction. 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Claims 15-17, 19-20 (and 18 via rejoinder) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836